Citation Nr: 1040752	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The Veteran had active service from September 1967 to September 
1970.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the regional office in 
August 2007, and a copy of the transcript is of record.

In November 2007, the Board of Veterans' Appeals (Board) denied 
increased evaluations for service-connected lumbosacral strain 
and for service-connected chondromalacia of the knees, reopened a 
claim for service connection for right hip disability, and 
remanded the issues of service connection for cervical spine 
disability and right leg disability, as well as the reopened 
claim for service connection for a right hip disability, to the 
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi (RO) to obtain additional records, including 
employment records, and a VA evaluation with opinion.  As these 
actions were subsequently taken by VA with respect to the issues 
decided herein, there has been substantial compliance with the 
November 2007 remand instructions.  See Dyment v. West, 13 Vet. 
App. 141 (1999) (Holding that another remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with the prior remand directives.)  

The issue of service connection for a right leg disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for a right hip 
disability and for a cervical spine disability, to include as 
secondary to service-connected low back disability; and he has 
otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he currently has a right hip 
and cervical spine disabilities due to service or to service-
connected disability are not probative evidence.

3.  An October 2009 VA evaluation did not find that the Veteran 
has a right hip or cervical spine disability on a direct or 
secondary basis.  

4.  The Veteran does not have a right hip disability that is due 
to an event or incident of his active service or that is causally 
related to his service-connected low back disability.

5.  The Veteran does not have a cervical spine disability that is 
due to an event or incident of his active service or that is 
causally related to his service-connected low back disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The Veteran does not have a right hip disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2010).

3.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The Veteran does not have a cervical spine disability that is 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to the issues decided 
herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in July 2005, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to service 
connection.  Another VCAA letter was sent to the Veteran in May 
2008.

Notice involving service connection on a secondary basis was not 
sent to the Veteran until later in the claims process.  However, 
VA may proceed with adjudication of a claim if errors in the 
timing or content of the notice are, as in this case, not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  Moreover, The March 2006 
statement of the case included the requirements needed to 
establish entitlement to secondary service connection.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letters.  

The May 2008 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA orthopedic examination was 
conducted in October 2009.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the August 2007 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Veterans Law Judge, in accordance with Stuckey v. West, 
13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 
(1999) (relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by 
the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision.  In 
response to the November 2007 remand's attempt to obtain any 
available information on the Veteran's employment history with 
Dixie Supply thru his filing of workman's compensation claims, 
the Records Department of the Mississippi State Government 
Workers' Compensation Commission revealed in August 2009 that 
some of the records had been destroyed.  The only available 
records, which did not involve Dixie Supply, reveal that the 
Veteran received workman's compensation for three days in January 
2000 for a bruise and abrasion of the right leg caused by falling 
off of a truck.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his August 
2007 personal hearing.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  


Analysis of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran, who is service connected for low back disability and 
chondromalacia of the knees, seeks service connection for right 
hip and cervical spine disabilities either on a direct or 
secondary basis.  He has contended, including at his August 2007 
hearing, that his current right hip and cervical spine 
disabilities are causally related to a fall in service and to 
parachute jumps.  Because there is no competent medical evidence 
linking either a current right hip disability or a current 
cervical spine disability to either service or service-connected 
disability, the preponderance of the evidence is against the 
claims and the appeals will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  


In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records reveal that he was seen 
in January 1968 with complaints of back pain with radiation after 
he slipped on a wet floor; "lumbago" was diagnosed.  A tender 
right hip was reported in March 1968, and a stiff neck was noted 
in February 1969.  It was noted in August 1968 that the Veteran 
should be removed from jump status.  

The Veteran's neck and lower extremities were noted to be normal 
on separation medical evaluation in September 1970, and a 
September 1970 Physical Profile was normal for all areas.  These 
medical records are highly probative as to the question of the 
Veteran's physical condition at the time of his separation, as 
they were generated with a view towards ascertaining the 
Veteran's then-state of physical fitness and are akin to 
statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

When examined by VA in October 1970, x-rays of the cervical spine 
were considered normal.  

VA and private treatment records prior to 1990 involved the 
Veteran's low back.  It was noted on VA evaluation in March 1990 
that x-rays of the cervical spine were unremarkable.

The initial post-service notation of a disability of the right 
hip or cervical spine was in November 2002, when cervical spinal 
stenosis, degenerative joint disease of the cervical spine, and 
rule out cervical radiculopathy were diagnosed.  Trochanteric 
bursitis was diagnosed in December 2005.

A VA nexus opinion was obtained in response to the November 2007 
Board remand in October 2009.  After review of the claims files, 
the examiner diagnosed multilevel cervical spondylosis and disk 
disease with spinal stenosis and degenerative joint disease and 
trochanteric bursitis of the right hip.  

However, after noting that the Veteran's gait displayed no more 
than minimal limp and that he had arthritis of both hips, rather 
than just the right hip, the examiner concluded that it was not 
as likely as not that the Veteran's right hip disability was a 
direct or proximate result or aggravated by service-connected 
disability.  Based on review of the files and examination of the 
Veteran, the examiner stated that both the Veteran's cervical 
spine disability and his right hip disability were due to the 
aging process and not due to service or service-connected 
disability.  

The Board finds the medical opinion to be highly probative 
evidence.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion depends upon whether it 
is factually accurate, fully articulated, and contains sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed); see also Gardin v. Shinseki, 2010 WL 2898320 
(Fed.Cir.) (July 16, 2010) (Observing that in accordance with 
Nieves- Rodriguez, the Board is prohibited from discounting a 
private physician's report merely because the opining physician 
did not review the Veteran's medical service record).

As there is no notation of either a right hip or cervical spine 
disability at service separation and there is no nexus opinion in 
favor of the Veteran's claims, all of the elements necessary to 
warrant a grant of service connection on either a direct or a 
secondary basis are not shown.  Consequently, service connection 
for a right hip disability and for a cervical spine disability on 
either a direct or a secondary basis must be denied.   

The Board has considered the hearing testimony and written 
statements on file in support of the Veteran's claims.  To the 
extent that he has alleged that he has either a right hip or 
cervical spine disability due to service injury or to service-
connected low back disability, the Board finds this contention 
not credible, as the objective evidence of record does not 
substantiate his allegations.  In fact, when the Veteran fell and 
injured his low back in January 1968, he did not note any right 
hip or cervical spine pain.  Additionally, no hip or neck problem 
was noted on separation evaluation in September 1970.  This 
service evidence and the adverse nexus opinion in October 2009 
contradict his assertions.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a right hip disability is denied.

Service connection for a cervical spine disability is denied.


REMAND

A review of the claims files reveals that the November 2007 Board 
remand directed the RO to schedule an orthopedic examination to 
determine the nature and etiology of any disability of the 
"right hip, cervical spine, and right hip found to be present."  
Consequently, the October 2009 VA opinion did not discuss whether 
the Veteran has a right leg disability and, if so, its etiology.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be established on a secondary basis for a disability which 
is shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In 
addition, service connection may be granted on a secondary basis 
where it is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  In such a case the 
Veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. 
§ 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the etiology of a disability.  See also 38 
C.F.R. § 3.159 (2010).

Accordingly, this case must be REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a right leg disability that is 
not evidenced by the current record.  The 
Veteran will be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  The 
RO/AMC will then obtain these records and 
associate them with the claims folder.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
RO/AMC will arrange for review of the 
Veteran's claims files by the VA examiner who 
saw him in October 2009 in order to obtain an 
opinion on whether the Veteran has a right 
leg disability that is causally related to 
service or to his service-connected low back 
disability.  If the examiner who saw the 
Veteran in October 2009 is unavailable, the 
requested opinion will be obtained from 
another qualified health care provider. The 
following considerations will govern the 
opinion:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer for review in 
conjunction with the opinion, and the 
reviewer must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims files, 
the reviewer must provide an opinion 
whether the Veteran has a right leg 
disability that is causally related 
to service injury or to his service-
connected low back disability.  In 
other words, the reviewer must 
include an opinion as to whether the 
service-connected low back disability 
caused or worsened any non-service-
connected right leg disability.  

c. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting to 
mere speculation, he/she must so 
state.  

d. If the reviewer responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO/AMC will attempt to clarify 
whether there is evidence that must 
be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

e. If the reviewer concludes that a 
new orthopedic examination is 
warranted in order to provide the 
above opinion, an examination will be 
conducted and the Veteran will be 
notified of the consequences for 
failure to report for the 
examination.

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the RO/AMC will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  After the above have been completed, the 
RO/AMC will re-adjudicate the Veteran's claim 
for service connection for a right leg 
disability on either a direct or secondary 
basis based on all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
will be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


